Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Interim Filings TORONTO, March 30 /CNW/ - Micromem Technologies Inc. (the "Company") (CNSX: MRM, OTCBB: MMTIF) announces it has filed its interim financial statements for the period ended January 31, 2009, together with the Management's Discussion & Analysis on SEDAR and EDGAR. These documents may be viewed at www.sedar.com and by searching EDGAR at http://www.sec.gov/. << About Micromem Technologies Inc. and MASTInc: >> MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX: MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
